Case 4:21-mj-03021-N/A-MSA Document 1 Filed 04/30/21 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Abinael Suarez-Sacarias; DOB: 1983; Mexico
. , > . MAGISTRATE'S CAS .
Maricela Tomas-Roblero; DOB: 1988; Mexico 302 { Ni J

 

 

Complaint for violation of Title 8 United States Code §§ 1324(a)(1)(A)Gi), 1324(aX DAW), 1324(aj((B)@), and 1324a(DB)(i).

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about April 29, 2021, in the District of Arizona, Abimael Suarez-Sacarias and Marcela
Tomas-Roblero, named herein as defendant and conspirator, did knowingly and intentionally combine, conspire,
confederate, and agree with other persons, known and unknown, to transport certain illegal aliens, including Bernardino
Aguilar-Salazar and Martin Lepro-Partida; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi),
1324(a)(1)(A)(v)(D, and 1324(a)(4)(B)().

COUNT 2 (Felony) On or about April 29, 2021, in the District of Arizona, Abimael Suarez-Sacarias and Marcela
Tomas-Roblero, knowing and in reckless disregard of the fact that certain illegal aliens, including Bernardino Aguilar-
Salazar and Martin Lepro-Partida, had come to, entered and remained in the United States in violation of law, did transport
and move said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of
law; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi) and 1324(a)(1)(B) (i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about April 29, 2021, in the District of Arizona (Sonoita), United States Border Patrol Agents (BPA) was out
on Forrest Service Road 799 (FSR 799), FSR 799 is a remote and rough dirt road. BPA noticed smali black vehicle
traveling towards the BPA. As the black vehicle approached, the BPA stopped and lowered the driver’s side window
to greet the people in the black vehicle. As the vehicle approached and passed by, the BPA noticed the black Chevrolet
Aveo matched a vehicle and the driver matched a person of interest. The BPA turned around and followed the vehicle.
The BPA did a record check.on the Aveo’s license plate KAK 860 and it came back as “removed.” The BPA followed
the Aveo for 10 mile and then initiated a traffic stop. As the BPA approached the Aveo, the BPA noticed additional
passengers, booties, and camouflage backpacks. The BPA asked the driver, later identified as Abimael Suarez-
Sacarias, his nationality and Suarez-Sacatias stated he was from Mexico and did not have immigration documents.
The front passenger, later identified as Marcela Tomas-Roblero, stated she is the girlfriend of Suarez-Sacarias and
presented an expired employment authorization card. The BPA was able to determine that the two backseat passengers,
later identified as Bernardino Aguilar-Salazar and Martin Lepro-Partida, were citizens of Mexico and illegally entered
the US without documentation to enter, pass through, or remain in the US.

In a post Miranda statement, Suarez-Sacarias said he lives in Phoenix and was looking for a place to camp.

Ina post Miranda statement, Tomas-Roblero said that her boyfriend Suarez-Sacatias invited her to tour a place to take
her children camping, Tomas-Roblero said that while they were looking for a place to camp, Suarez-Sacarias noticed
some people making signs at them. Tomas-Roblero said she told Suarez-Sacarias not to pick them up but he did.
Tomas-Roblero said that she feared that Suarez-Sacarias would leave her on the side of the road, so she stayed in the
vehicle even when the people got into their car.

Record checks revealed that Martin Lepro-Partida was previously removed ftom the United States on June 2, 2018.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

 

 

 

7

Detention Requested SIGNATURBOF COMPLAINANT

Being duly sworn, I declare that the foregoing is io

true and correct to the best of my eee OFFICEAT, TITHE:
AUTHORIZED BY: AUSA JAA/ i Border Patrol Agent
Sworn by telephone x {
SIGNATURE Pee BoE DATE

23. Mo 0.0 8 April 30, 2021

 

  
 

 

See Federal rutes of Criminal Procedure Reiss 3, 41, and 54

 

 

 
